IN THE SUPREME COURT OF THE STATE OF NEVADA


                    LEONARD HUNT,                                         No. 66326
                    Appellant,
                    vs.
                    THE STATE OF NEVADA,
                    Respondent.                                                 FILED
                                                                                MAR 1 7 2016
                                                                              TRACIE K. UNDEMAN
                                                                           CLERK FJUPREME COURT
                                                                           BY    •
                                                                                DEPUTY CLER




                                           ORDER OF AFFIRMANCE
                                 This is an appeal from a judgment of conviction, pursuant to a
                    jury verdict, of one count of conspiracy to commit robbery, three counts of
                    burglary while in possession of a firearm, five counts of robbery with the
                    use of a deadly weapon, two counts of attempted robbery with the use of a
                    deadly weapon, one count of first-degree kidnapping with the use of a
                    deadly weapon, three counts of battery with the use of a deadly weapon,
                    one count of attempted murder with the use of a deadly weapon, one count
                    of home invasion, one count of burglary, and one count of grand larceny.
                    Eighth Judicial District Court, Clark County; Stefany Miley, Judge.
                    Appellant Leonard Hunt raises two contentions on appeal.
                                First, Hunt argues the State committed prosecutorial
                    misconduct by suggesting during the questioning of two witnesses that the
                    witnesses had identified him as the perpetrator even though they had not.
                    See, e.g., Williams v. State, 103 Nev. 106, 110, 734 P.2d 700, 703 (1987) ("A
                    prosecutor may not argue facts or inferences not supported by the
                    evidence."). We discern no plain error. See Valdez v. State, 124 Nev. 1172,

SUPREME COURT
     OF
   NEVADA

101 1947A 4492X,D
                                                                                              a to -0S1/7.3
                1190, 196 P.3d 465, 477 (2008) (challenges to unobjected-to prosecutorial
                misconduct for plain error). The prosecutor's questioning of Kristine Nite
                did not improperly suggest that Nite identified Hunt as the perpetrator,
                merely that he did not have permission to be in possession of her property.
                However, the questioning of Robert Post, in which counsel asked if Post
                had given Hunt permission to enter the home, improperly suggested that
                Hunt had been identified as the perpetrator. Nevertheless, the error did
                not affect Hunt's substantial rights. See id. at 1189, 193 P.3d at 476. The
                comment was brief and, although Hunt did not object to it, the district
                court swiftly addressed it. Therefore, Hunt failed to demonstrate that the
                single, brief comment amounted to plain error warranting reversal.
                             Second, Hunt contends that the district court erred in denying
                his motion for a mistrial based on this prosecutorial misconduct. We
                discern no abuse of discretion. See Rose v. State, 123 Nev. 194, 206-07,
                163 P.3d 408, 417 (2007). Only one of the challenged comments
                improperly implied that the witness had identified Hunt as the
                perpetrator. Further, the comment was brief and was addressed by the
                district court. Given the brevity of the offending comment in relation to
                the entirety of the trial testimony, we cannot conclude that the question
                "so infect[ed] the proceedings with unfairness as to make the results [of
                the trial] a denial of due process." Browning v. State, 124 Nev. 517, 533,
                188 P.3d 60, 72 (2008) (internal quotation marks omitted); cf. Witherow v.
                State, 104 Nev. 721, 724-25, 765 P.2d 1153, 1155-56 (1988) (recognizing
                that an improper statement may be harmless if the verdict would have
                been the same absent the statement).




SUPREME COURT
         OF
      NEVADA
                                                       2
(0) / 947A
                            Having considered Hunt's contentions and concluded that they
                lack merit, we
                            ORDER the judgment of conviction AFFIRMED.


                                                                                      J.
                                                          Hardesty




                                                                Piekuu                J.
                                                          Pickering




                cc: Hon. Stefany Miley, District Judge
                     Nguyen & Lay
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                     3
  1947A